Citation Nr: 0330511	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  99-08 942	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of a skull fracture.

2.  Entitlement to an increased rating for second and third 
degree burns to the neck, back, arms, and flanks with 
residuals of minimal hyperpigmentation, currently evaluated 
as 10 percent disabling.  

3.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1949 to 
December 1953 and from November 1954 to March 1973.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 rating decision 
that, inter alia,  denied increased ratings for residuals of 
a fractured skull, second and third degree burns to the neck, 
back, arms, and flanks with residuals of minimal 
hyperpigmentation, and left ear hearing loss.  The veteran 
filed a notice of disagreement in February 1999.  The RO 
issued a statement of the case in March 1999.  The RO 
received the veteran's substantive appeal in May 1999.  

In September 2000, the Board remanded these matters to the RO 
for additional development.  In December 2001, the RO granted 
service connection for right ear hearing loss.  However, the 
RO found that a higher evaluation was not warranted for 
bilateral hearing loss.  Supplemental statements of the case 
issued in December 2001, February 2003 and June 2003 reflect 
the RO's continued the denial of the veteran's claims.  

In an October 2003 brief with the Board, the veteran's 
representative addressed the "amended issue" of entitlement 
to separate 10 percent ratings for service-connected tinnitus 
of the right and left ears, in addition to the issues noted 
above.  The Board points out, however, that while the RO 
granted service connection and assigned a 10 percent rating 
for the bilateral tinnitus in September 1999, the RO did not 
initiate an appeal with respect to that issue; hence, such 
issue is not properly before the Board.  Given that fact, and 
the fact that the question of higher evaluation for bilateral 
tinnitus (to include the question of entitlement to separate 
compensable ratings for each ear) is not inextricably 
intertwined with any of the issues on appeal Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991)), the Board refers 
this matter to the Board for appropriate action.  

The Board also notes  that in March 2003, the veteran claimed 
entitlement to service connection for headaches.  While the 
RO has previously considered whether headaches are a 
manifestation of the veteran's service-connected residuals of 
a skull fracture, the RO has yet to adjudicate service 
connection for a distinct headache disorder, as  directly due 
to service, is warranted; hence, that issue is not properly 
before the Board.  Given that fact, and because this issue is 
not inextricably intertwined with any issue on appeal (see 
Harris, 1 Vet. App. at 183), this matter is also referred to 
the RO for appropriate action.  


REMAND

Unfortunately, the Board review of the claims file reveals 
that additional action by the RO on the issues on appeal is 
warranted.  

As regards the claim for for an increased rating for service-
connected second and third degree burns to the neck, back, 
arms, and flanks with residuals of minimal hyperpigmentation, 
the Board notes that during the pendency of this appeal, VA 
amended the portion of the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, governing evaluation of skin 
disabilities (Diagnostic Codes 7800-7833).  This amendment 
was effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  Where laws or regulations change after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
Congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas, 1 Vet. App. 
at 312-13.  The General Counsel of VA has held that where a 
law or regulation changes during the pendency of a claim for 
an increased rating, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) can be no earlier than the 
effective date of that change.  The Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  See VAOPGCPREC 3-2000 (2000).  

The RO considered whether the veteran was entitled to an 
increased rating for his service-connected skin disability 
under the revised criteria by supplemental statement of the 
case issued in February 2003.  However, the RO did not 
consider whether a higher evaluation was warranted under the 
former criteria to include the question of which version of 
the regulation would be more favorable to the veteran, nor 
has the veteran had an opportunity to prosecute his claim in 
that context.  Moreover, supplemental statement of the case 
issued by the RO do not reflect consideration of 38 C.F.R. 
§ 4.118, Diagnostic Code 7801, Note (2), which provides that, 
"[s]cars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part."  Accordingly, the 
Board finds that a remand will ensure due process of law, and 
avoid the possibility of prejudice.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).

The Board also finds that the veteran should be afforded 
another opportunity to present additional information and/or 
evidence pertinent to each of the issues on appeal.  In this 
regard,  the Board notes that, in an October 2002 letter, the 
RO requested that the veteran provide further information 
and/or evidence to support his claims for increased 
evaluations within 60 days of the date of the letter, 
consistent with the provisions of 38 C.F.R. § 3.159(b)(1) 
(2003).  The RO noted that it if additional information or 
evidence was not received within that time frame, it would 
forward the veteran's claims file  to the Board for review.  

However, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs (Secretary), No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Court found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to a 
duty to notify letter under the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

The Board finds that the 60-day response period in this case 
is likewise misleading and detrimental.  Therefore, since 
this case is being remanded for additional action, as 
indicated above, the RO must take this opportunity to inform 
the veteran that a full year is allowed to submit the 
additional information and/or evidence requested.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions: 

1.  The RO should send  to the veteran 
and his representative a letter 
requesting that the veteran provide 
information, and, if, necessary, 
authorization to enable it to obtain any 
outstanding medical evidence pertinent to 
the issues on appeal.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain that 
the veteran has a full one-year period 
for response. 


2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent.

5  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims for higher 
ratings for residuals of a fractured 
skull, for second and third degree burns 
to the neck, back, arms, and flanks with 
residuals of minimal hyperpigmentation, 
and for bilateral hearing loss in light 
of all pertinent evidence and legal 
authority.  Evaluation of the claim for 
increase for service-connected burns 
should include consideration of the 
former and revised applicable criteria 
for evaluating skin disabilities, as 
discussed above. 

6.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



